         Case 4:19-cv-00655-BSM Document 68 Filed 10/21/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JANICE HARGROVE WARREN                                                         PLAINTIFF

v.                          CASE NO. 4:19-CV-00655-BSM

CHARLES McNULTY, et al.                                                     DEFENDANTS

                                          ORDER

      Janice Warren’s second motion to compel [Doc. No. 18] is granted in part. See F. R.

Civ. P. 37. Defendants are directed to supplement their responses as required below by

November 3, 2020.

       The motion to compel is granted as to numbers 12(a), 12(b), 12(d), 12(e), 12(f), 12(g),

13, and 14 of Warren’s interrogatories. See Mot. Compel, Ex. 10, Doc. No. 18. Defendants

must also provide complete responses to interrogatories 1–10 of Warren’s interrogatories.

Id. See F. R. Civ. P. 33(b)(3)–(4) (party at whom interrogatory is directed must answer fully

and other oath, or state with specificity the grounds for objecting).

       Warren’s motion for sanctions of defense counsel is denied. Warren’s motion for a

discovery hearing is denied.

       IT IS SO ORDERED this 21st day of October, 2020.


                                                    UNITED STATES DISTRICT JUDGE
